Citation Nr: 1226643	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  05-31 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Appellant is a Veteran, who served on active duty for training from May 1993 through December 1993. 

In a rating decision in November 1994, the RO granted service connection for Raynaud's disease incurred during the  period of active duty for training.  For this reason the Appellant has obtained status as a "Veteran" for the purpose of VA benefits.  38 C.F.R. §§ 3.1(d), 3.6(c); see Donnellan v. Shinseki, 24 Vet. App. 167, 171-2 (2010). 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2006 of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2007, in January 2010, and in February 2012, the claim was remanded.  As there has been substantial compliance with the remand directives, no further action to ensure compliance is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A left ear hearing loss disability was not affirmatively shown to have had onset during service; a left ear hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a left ear hearing loss disability, first diagnosed after service beyond the one-year presumptive period for a hearing loss disability as a chronic disease, is unrelated to an injury, disease, or event in service. 






CONCLUSION OF LAW


A left ear hearing loss disability was not incurred in or aggravated by service, and left ear hearing loss disability of the sensorineural type may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in June 2006, in June 2009, and in July 2009.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in May 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  




The RO has obtained the service treatment records, VA records, and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was examined by a VA audiologist in April 2012.  As the report of the VA examination included a review of the Veteran's medical history and sufficient findings to describe the disability, the VA examination is adequate.  38 C.F.R. § 4.2; see Stefl v. Nicholson, 21 Vet. App.120, 123-24 (2007) (A VA examination is considered adequate when it is based on consideration of the medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (wartime service).

Generally, to establish a right to compensation for a disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  




All three elements must be established by competent and credible evidence in order that service connection may be granted.

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type if manifested to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 






Impaired hearing will be considered a disability for the purpose of VA compensation when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). As the Veteran did not served in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be determined by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (2007).







When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service treatment records are limited and the only evidence of audiometric testing in service was on the entrance examination in May 1993, which showed no decibel loss for the left ear over 20 decibels at 500, 1000, 2000, 3003, and 4000 Hertz.

After service, private medical records show that in March 2004 the Veteran denied decreased hearing. 

VA records show that in April 2006 VA audiology testing of the left ear showed a 40 decibel loss at 4000 Hertz.  In June 2008 and in June 2010, VA audiology testing of the left ear showed a 45 decibel loss at 4000 Hertz.    






On VA examination in April 2012, the pure tone thresholds, in decibels, for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 30, 40, 35, and 45, respectively.  The speech discrimination score using the Maryland CNC Test was 100 percent.  The results showed sensorineural hearing loss.  After a review of the Veteran's file, the VA examiner expressed the opinion that it was less likely than not that the left ear hearing loss was due to noise exposure in service.  

Analysis 

The Veteran asserts that he noticed that his hearing was bad when he got out of the Army. 

On the basis of the service treatment records alone, a hearing loss disability in the left ear under 38 C.F.R. § 3.385 was not affirmatively shown to have been present during the period of active duty for training and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

Nevertheless, service connection may be established by chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b) or on the basis of an initial diagnosis after service, when all the evidence establishes that the disability was incurred in service under 38 C.F.R. § 3.303(d). 

As for chronicity, in the absence of any complaint, finding, history, symptom, treatment, or diagnosis of impaired hearing in the left ear during the period of active duty for training, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a hearing loss disability in the left ear under 38 C.F.R. § 3.385 and sufficient observation to establish chronicity during service.





As the Veteran is competent to describe impaired hearing, which is within the realm of the Veteran's personal experience, his statement that his hearing was bad when he got out of the Army is admissible evidence.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71   (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

While the Board finds that the Veteran is competent to describe symptoms of impaired hearing in the left ear, as it does not necessarily follow that there is a relationship between the current left ear hearing loss disability and the continuity of symptomatology that the Veteran avers, and as a hearing loss disability is not a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also under certain circumstances, the Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  




And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify a hearing loss disability by audiogram under 38 C.F.R. § 3.385.

Where, as here, there is a question of a diagnosis, not capable of lay observation, and a hearing loss disability is not a simple medication condition, the Veteran is not competent to state that the current left ear hearing loss disability was present during the period of active duty for training. 

To this extent the Veteran's statement is excluded or not admissible, that is, the statement is not to be considered as favorable evidence to establish a hearing loss disability during active duty for training by continuity or by initial diagnosis after service.

Also, to the extent the Veteran has expressed an association between the current hearing loss disability and service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.





As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between a hearing loss disability and service.

As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the origin or cause of the current hearing loss disability under 38 C.F.R. § 3.385, the Board need not reach the question of whether or not the Veteran's statement is credible.

After service, a left ear hearing loss disability was documented in 2006, well beyond the one-year period after separation from active duty for training in 1993 for presumptive service connection for sensorineural hearing loss as a chronic disease and service connection under 38 U.S.C.A. § 1112  and 38 C.F.R. §§ 3.307 and 3.309 is not established.

As for the Veteran describing a contemporaneous medical diagnosis, there is no evidence that a health-care professional diagnosed a left ear hearing loss disability before 2006. 

As for symptoms that later support a diagnosis by a medical professional, the VA audiologist stated that the hearing loss was not the result of noise exposure in service.  As the VA audiologist is trained in applying medical analysis to impaired hearing and as the VA audiologist accounted for the significant facts of the case to reach the conclusion submitted in the opinion, the Board finds that the opinion of the VA audiologist is persuasive evidence against the claim.  And there is no favorable medical evidence. 







As the only audiological opinion is against the claim, which is the only competent evidence on the material issue of fact, and as the Board may consider only independent medical evidence to support its finding on the question of a medical nexus or medical causation, where a lay assertion on medical causation is not competent evidence, the preponderance of the evidence is against the claim of service connection for left ear hearing loss disability, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for left ear hearing loss disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


